Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered November 10, 1993, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized requests for a trial order of dismissal were not sufficiently specific to preserve for appellate review his present challenges to the sufficiency of the identification evidence (People v Mora, 207 AD2d 914; see also, People v Hart, 207 AD2d 805; People v Pennisi, 207 AD2d 914; People v Fields, 206 AD2d 490). In any event, viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s identity as one of the perpetrators of the crime. The complainant observed the defendant at close range, inside of the crowded, illuminated, subway train where the crime occurred, and unequivocally identified him in court (see, People v Johnson, 206 AD2d 439; see also, People v McNeil, 183 AD2d 790). Moreover, the complainant followed the defendant out of the train, immediately confronted him on the subway platform, and escorted him up the stairs where he was subsequently arrested. Upon the exercise of our factual review power (see, People v Bleakley, 69 NY2d 490), we are satisfied that the verdict is not against the weight of the evidence. Miller, J. P., Joy, Krausman and Goldstein, JJ., concur.